         Case 19-13616       Doc 6     Filed 10/30/19 Entered 10/31/19 00:44:37             Desc Imaged
                                       Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                        District of Massachusetts
In re:                                                                                  Case No. 19-13616-msh
Catherine A. Costa                                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0101-1           User: admin                  Page 1 of 2                   Date Rcvd: Oct 28, 2019
                               Form ID: 309aauto            Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 30, 2019.
db             +Catherine A. Costa,    151 Bishops Terrace,     Hyannis, MA 02601-6212
aty            +Brian D. Widegren,    Law Officeof Brian D. Widegren,     72 Route 28,   Suite 6,
                 West Harwich, MA 02671-1112
20409511       +Barnstable Housing Authority,     146 South St.,    Hyannis, MA 02601-4016
20409512       +Cape Cod Hospital,    PO Box 55396,    Boston, MA 02205-5396
20409513       +Cape Cod Othopedics,    130 North Street,     Hyannis, MA 02601-3825
20409519       +Eversource,    P.O. Box 250,    Norwood, MA 02062-0250
20409518       #Eversource,    P.O. Box 660753,    Dallas, TX 75266-0753
20409522       +Gragil Associates, Inc.,     29 Winter St.,    PO Box 1010,   Pembroke, MA 02359-1010
20409523       +John Clark,    PO Box 680,    Truro, MA 02666-0680
20409524       +Joyce McIntyre, M.D,    76 Airline Rd.,     South Dennis, MA 02660-2583
20409526       +Lending Club Corporation,     21 Stevenson, Suite 300,    San Francisco, CA 94105-2706
20409528      #+Maggie Sawyer,    7 Wildwood Path,    West Yarmouth, MA 02673-3651
20409532       +Michael A. Kelly, Esq.,    Kelly, Souza, Rocha & Parmenter, P.C,     98 Front St., 2nd Floor,
                 New Bedford, MA 02740-7262
20409534       +Mr. Cooper,    8950 Cypress Waters Blvd,     Copplee, TX 75019-4620

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QDRLASSMAN.COM Oct 29 2019 05:03:00      Donald Lassman,     Law Offices of Donald Lassman,
                 P. O. Box 920385,   Needham, MA 02492-0005
smg            +E-mail/Text: duabankruptcy@detma.org Oct 29 2019 01:08:54        CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,    COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,    Boston, MA 02114-2502
smg             EDI: MASSDOR Oct 29 2019 05:03:00      MASS DEPT OF REVENUE,     BANKRUPTCY UNIT,    P0 BOX 9564,
                 Boston, MA 02114-9564
ust            +E-mail/Text: ustpregion01.bo.ecf@usdoj.gov Oct 29 2019 01:08:49        John Fitzgerald,
                 Office of the US Trustee,   J.W. McCormack Post Office & Courthouse,
                 5 Post Office Sq., 10th Fl, Suite 1000,    Boston, MA 02109-3901
20409514       +EDI: CAPITALONE.COM Oct 29 2019 05:03:00      Capital One Bank USA,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
20409515       +EDI: CHASE.COM Oct 29 2019 05:03:00      Chase Card,    PO Box 15123,    Wilmington, DE 19850-5123
20409516        EDI: COMCASTCBLCENT Oct 29 2019 05:03:00      Comcast,    676 Island Pond Rd.,
                 Manchester, NH 03109-4840
20409517       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 29 2019 01:17:26         Credit One Bank,
                 PO Box 98873,   Las Vegas, NV 89193-8873
20409520        EDI: BLUESTEM Oct 29 2019 05:04:00      Fingerhut/Webbank,    6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
20409521       +EDI: AMINFOFP.COM Oct 29 2019 05:03:00      First Premier Bank,     3820 N Louise Ave.,
                 PO Box 5524,   Sioux Falls, SD 57117-5524
20409525        EDI: CHASE.COM Oct 29 2019 05:03:00      JPMCB Card Services,     PO Box 15369,
                 Wilmington, DE 19850-5369
20409527       +E-mail/PDF: resurgentbknotifications@resurgent.com Oct 29 2019 01:17:27         LVNV Funding LLC,
                 200 Meeting Street, Ste #206,    Greenville, SC 29615-5833
20409529        EDI: CBSMASON Oct 29 2019 05:03:00      Mason Easy Pay,    PO Box 2808,    Monroe, WI 53566-8008
20409530        EDI: CBSMASON Oct 29 2019 05:03:00      Masseys,    PO Box 2822,    Monroe, WI 53566-8022
20409531        E-mail/PDF: MerrickBKNotifications@Resurgent.com Oct 29 2019 01:17:25        Merrick Bank,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
20409533        EDI: CBS7AVE Oct 29 2019 05:03:00      Mongomery ward,    1112 7th Avenue,
                 Monroe, WI 53566-1364
20409535        EDI: CBSMASON Oct 29 2019 05:03:00      Stoneberry,    PO Box 2820,    Monroe, WI 53566-8020
20409537        EDI: TFSR.COM Oct 29 2019 05:03:00      Toyota Financial Services,     Lending Team,    PO Box 9786,
                 Cedar Rapids, IA 52409-0004
20409536        EDI: TFSR.COM Oct 29 2019 05:03:00      Toyota Financial Services,     PO Box 9786,
                 Cedar Rapids, IA 52409-0004
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
           Case 19-13616            Doc 6       Filed 10/30/19 Entered 10/31/19 00:44:37                        Desc Imaged
                                                Certificate of Notice Page 2 of 5


District/off: 0101-1                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 28, 2019
                                      Form ID: 309aauto                  Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 28, 2019 at the address(es) listed below:
              Brian D. Widegren   on behalf of Debtor Catherine A. Costa brianwidegren@gmail.com
              Donald Lassman    don@lassmanlaw.com, dlassman@ecf.axosfs.com
              John Fitzgerald    USTPRegion01.BO.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
       Case 19-13616                Doc 6           Filed 10/30/19 Entered 10/31/19 00:44:37                          Desc Imaged
                                                    Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Catherine A. Costa                                                    Social Security number or ITIN   xxx−xx−2523
                      First Name   Middle Name     Last Name                                EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Massachusetts
                                                                                            Date case filed for chapter 7 10/24/19
Case number:          19−13616


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, you may wish to consult an attorney. All documents filed in the case may be inspected through
PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other document in the case. Do not include more than the last four
digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that
you file with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Catherine A. Costa

2.      All other names used in the
        last 8 years

3.     Address                               151 Bishops Terrace
                                             Hyannis, MA 02601

4.     Debtor's attorney                     Brian D. Widegren                                        Contact phone 508−432−2600
                                             Law Officeof Brian D. Widegren
       Name and address                      72 Route 28                                              Email: brianwidegren@gmail.com
                                             Suite 6
                                             West Harwich, MA 02671

5.     Bankruptcy trustee                    Donald Lassman                                           Contact phone 781−455−8400
                                             Law Offices of Donald Lassman
       Name and address                      P. O. Box 920385                                         Email: don@lassmanlaw.com
                                             Needham, MA 02492
                                                                                                              For more information, see page 2>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                page 1
      Case 19-13616                 Doc 6        Filed 10/30/19 Entered 10/31/19 00:44:37                                  Desc Imaged
                                                 Certificate of Notice Page 4 of 5
Debtor Catherine A. Costa                                                                                        Case number 19−13616 −msh
6. Bankruptcy clerk's office                    U. S. Bankruptcy Court                                      Hours open: Monday−Friday
                                                J.W. McCormack Post Office &                                8:30am−5:00pm
    Documents in this case may be filed at this Court House
    address. You may inspect all records filed 5 Post Office Square, Suite 1150                             Contact phone 617−748−5300
    in this case at this office or online at    Boston, MA 02109−3945
    www.pacer.gov.
                                                                                                            Date: 10/28/19

7. Meeting of creditors                         November 20, 2019 at 02:00 PM                               Location:

    Debtors must attend the meeting to be       The meeting may be continued or                             Hastings Keith Federal Building,
    questioned under oath. In a joint case,     adjourned to a later date. If so, the                       53 North Sixth Street, Room 206,
    both spouses must attend. Creditors may
    attend, but are not required to do so.      date will be on the court docket.                           New Bedford, MA 02740


8. Presumption of abuse                         The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                    File by the deadline to object to               Filing
                                                discharge or to challenge                       deadline:
    Papers and any required fee must be         whether certain debts are                       1/21/20
    received by the bankruptcy clerk's office   dischargeable:
    no later than 4:30 PM (Eastern Time) by
    the deadlines listed.
                                                You must file a complaint:

                                                         • if you assert that the debtor is
                                                           not entitled to receive a
                                                           discharge of any debts under
                                                           any of the subdivisions of 11
                                                           U.S.C. § 727(a)(2) through (7),
                                                           or
                                                         • if you want to have a debt
                                                           excepted from discharge under
                                                           11 U.S.C. § 523(a)(2), (4) or (6).

                                                You must file a motion:

                                                         • if you assert that the discharge
                                                           should be denied under §
                                                           727(a)(8) or (9).


                                                Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                The law permits debtors to keep certain                     conclusion of the meeting of creditors
                                                property as exempt. If you believe that the
                                                law does not authorize an exemption
                                                claimed, you may file an objection.


10. Deadline to file §503(b)(9)                 Requests under Bankruptcy Code                              Filing deadline: 60 days from the first
    requests:                                   §503(b)(9)(goods sold within twenty(20)                     date set for the meeting of creditors
                                                days of bankruptcy) must be filed in the
                                                Bankruptcy Clerk's office.


11. Proof of claim                              For holder(s) of a claim secured by a                       Filing deadline: 70 days from the
                                                security interest in the debtor's principal                 Filing Date of the Petition
                                                residence, pursuant to Rule 3002(c)7(A):


                                                For creditors other than those holding a Claim Secured by a Security Interest in the
                                                Debtor's Principal Residence: A date has not been set yet. No property appears to be
                                                available to pay creditors. Therefore, please do not file a proof of claim now. If it later
                                                appears that assets are available to pay creditors, the clerk will send you another notice
                                                telling you that you may file a proof of claim and stating the deadline.
                                                                                                                   For more information, see page 3>
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                     page 2
      Case 19-13616                Doc 6        Filed 10/30/19 Entered 10/31/19 00:44:37                        Desc Imaged
                                                Certificate of Notice Page 5 of 5
Debtor Catherine A. Costa                                                                                 Case number 19−13616 −msh
12. Discharge of Debts                        The debtor is seeking a discharge of most debts, which may include your debt. A
                                              discharge means that you may never try to collect the debt from the debtor. If you
                                              believe that the debtor is not entitled to receive a discharge under Bankruptcy Code
                                              §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code
                                              §523(a)(2),(4), or (6), you must file a complaint or a motion if you assert the discharge
                                              should be denied under §727(a)(8) or (a)(9) in the bankruptcy clerk's office by the
                                              "Deadline to Object to Debtor's Discharge or to Challenge the Dischargeability of Certain
                                              Debts" listed on line 9 of this form. The bankruptcy clerk's office must receive the
                                              complaint or motion and any required filing fee by that deadline.

13. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

14. Financial Management Training Deadline for debtor to attend a financial management training program
    Program Deadline for the Debtor approved by the United States Trustee: Sixty (60) days from the first date set
                                    for the meeting of creditors. The discharge will not enter if the debtor fails to attend
                                    a financial management−training program approved by the United States Trustee or if
                                    the debtor attends such training and fails to file a certificate of completion with the
                                    U.S. Bankruptcy Court. The training is in addition to the pre−bankruptcy counseling
                                    requirement. A list of approved courses may be obtained from the United States
                                    Trustee or from the court's website at www.mab.uscourts.gov.

15. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                              the objection by the deadline to object to exemptions in line 9.

16. Abandonment of Estate Property Notice is hereby given that any creditor or other interested party who wishes to
                                   receive notice of the estate representative's intention to abandon property of the
                                   estate pursuant to 11 U.S.C. §554(a) must file with the Court and serve upon the
                                   estate representative and the United States trustee a written request for such notice
                                   within fourteen (14) days from the date first scheduled for the meeting of creditors.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                          page 3
